[Cite as State v. Starnes, 2021-Ohio-885.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                   )

STATE OF OHIO                                         C.A. Nos.      19CA011580, 19CA011581,
                                                                     19CA011582, 19CA011583,
        Appellee                                                     19CA011584

        v.

DILLON STARNES                                        APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
        Appellant                                     COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
                                                      CASE Nos. 13CR086634, 13CR086774,
                                                                 14CR090169, 14CR090183,
                                                                 14CR090254

                                  DECISION AND JOURNAL ENTRY

Dated: March 22, 2021



        HENSAL, Presiding Judge.

        {¶1}     Dillon Starnes appeals a judgment of the Lorain County Court of Common Pleas

that amended his sentences to include post-release control. For the following reasons, this Court

reverses.

                                                 I.

        {¶2}     In five separate cases, Mr. Starnes pleaded guilty to counts of receiving stolen

property, attempted felonious assault, burglary, theft, and forgery. The trial court sentenced him

to two years of community control in each case. After Mr. Starnes violated the terms and

conditions of community control multiple times, the trial court sentenced him in November 2017

to a total of two years imprisonment. At the sentencing hearing, the trial court did not advise Mr.

Starnes about post-release control and it did not include anything about post-release control in its
                                                  2


sentencing entry.    Neither party, however, appealed.         In 2019, the Ohio Department of

Rehabilitation and Correction notified the trial court of the oversight.        Over Mr. Starnes’s

objection, the court held a hearing to advise him of his post-release control obligations. It also

entered a journal entry advising Mr. Starnes of post-release control. Mr. Starnes has appealed,

arguing that the trial court did not have authority to add post-release control to his sentences.

                                                 II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED BY ADDING POST-RELEASE CONTROL TO
       APPELLANT’S SENTENCE AFTER THE SENTENCE HAD BEEN
       JOURNALIZED AND COMPLETED.

       {¶3}    Mr. Starnes argues that the trial court could not amend his sentences to impose post-

release control for two reasons. First, he argues that, because the post-release-control error did not

make the sentences void, any modification of them was barred under res judicata. Second, he

argues that the court did not have authority to modify his sentences because he had already

completed them by the time the trial court made the correction, even though he remained

incarcerated at the time on charges from a different county.

       {¶4}    This Court does not have to reach the res judicata issue because the trial court did

not have authority to amend Mr. Starnes’s completed sentences. “A trial court does not have the

authority to resentence a defendant for the purpose of adding a term of postrelease control as a

sanction for a particular offense after the defendant has already served the prison term for that

offense.” State v. Holdcroft, 137 Ohio St.3d 526, 2013-Ohio-5014, paragraph three of the syllabus.

       {¶5}    In November 2017, the trial court sentenced Mr. Starnes to a total of two years of

imprisonment in the five cases. According to Mr. Starnes, following the application of jail-time

credit, he completed his sentences in July 2019. The State does not contest that Mr. Starnes had
                                                 3


completed his sentence in the five cases by the time that the trial court resentenced him in October

2019.

        {¶6}    In Holdcroft, the trial court sentenced Mr. Holdcroft to ten years for aggravated

arson followed by five years for arson. Id. at ¶ 2. Ten and a half years after Mr. Holdcroft began

serving his sentences, the trial court resentenced him to correct errors it had made in imposing

post-release control. Id. at ¶ 3. The Ohio Supreme Court reversed, holding that the trial court did

not have authority to resentence Mr. Holdcroft on the aggravated arson count because he had

already completed his sentence for that offense, even though he remained incarcerated for the arson

offense. Id. at ¶ 10, 12. Noting that felony sentencing in Ohio is offense-specific, the Court

explained that “the line of finality and modification authority must be drawn at the sentence level,

rather than at the incarceration level[.]” Id. at ¶ 13. Consequently, “when the entirety of a prison

sanction has been served, the defendant’s expectation in finality in his sentence becomes

paramount, and his sentence for that crime may no longer be modified.” Id. at ¶ 18.

        {¶7}    The State concedes that the trial court erred when it modified Mr. Starnes’s

sentences to impose post-release control. Upon this Court’s independent review of the record, we

agree with Mr. Starnes that the trial court did not have authority to modify his completed sentences

in these cases, even though he remained incarcerated for other offenses. Mr. Starnes’s assignment

of error is sustained.

                                                III.

        {¶8}    Mr. Starnes’s assignment of error is sustained. The judgments of the Lorain County

Court of Common Pleas are reversed.

                                                                               Judgments reversed.
                                                 4




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CALLAHAN, J.
SUTTON, J.
CONCUR.


APPEARANCES:

STEPHEN P. HANUDEL, Attorney at Law, for Appellant.

J. D. TOMLINSON, Prosecuting Attorney, and BRIAN P. MURPHY, Assistant Prosecuting
Attorney, for Appellee.